

115 HR 264 IH: United Nations Review and Accounting Act
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 264IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Lamborn (for himself and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of funds for assessed or voluntary contributions to the United Nations until
			 the submission of certain reports on such funding, and for other purposes.
	
 1.Short titleThis Act may be cited as the United Nations Review and Accounting Act. 2.Prohibition on funding (a)In generalNo funds may be obligated, expended, or transferred, directly or indirectly, for assessed or voluntary contributions to the United Nations (or to any body, organization, entity, association, fund, program, or agency affiliated with the United Nations) until 180 days after the date on which all of the reports described in subsection (b) have been submitted.
 (b)Reports describedThe reports described in this subsection are the following: (1)The first report required under section 306 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323).
 (2)The first report required under section 312 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323).
 (3)The report required under section 313 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323).
				